DETAILED ACTION
Status of Claims

This office action considers claims 1-22 filed in “Claims” filed on 05/14/2020 

pending for prosecution.

Reason for Allowances
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first resistance control layer on the first electrode; a wiring part on the first resistance control layer; and a second electrode opposing the second main surface of the semiconductor substrate, wherein the first resistance control layer includes a first region that has a first electrical resistivity and that electrically connects the first electrode and the wiring part, and a second region that is aligned with the first region and has a second electrical resistivity higher than the first electrical resistivity of the first region”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-22, are allowed as those inherit the allowable subject matter from claim 1. 		
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Berberich et al. (US 20070274014 A1; hereinafter Berberich) “Integrated Snubber Device on a Semiconductor Basis for Switching Load Reduction, Voltage Limitation and/or Oscillation Attenuation”.
Neuilly et al. (US 20110001217 A1; hereinafter Neuilly) “ULTRA HIGH DENSITY CAPACITY COMPRISING PILLAR-SHAPED CAPACITORS FORMED ON BOTH SIDES OF A SUBSTRATE”.
Chen et al. (US 20140374879 A1; hereinafter Chen) “INTEGRATED CIRCUIT WITH BACKSIDE STRUCTURES TO REDUCE SUBSTRATE WRAP”.
Bauer et al. (US 20150145104 A1; hereinafter Bauer) “INTEGRATED CAPACITOR AND METHOD FOR PRODUCING THE SAME”.	
Prior Art Berberich teaches a wiring, or connecting, of electric networks for switching load reduction, voltage limitation and/or oscillation attenuation, in particular to the utilization of monolithically integrated snubber devices for the above-mentioned purposes in power electronics and high-frequency engineering ([0003]), wherein (Fig. 1a+; [0007+]) integrated snubber device includes a semiconductor chip having a semiconductor area defined therein which represents a bottom electrode of a capacitor structure. The capacitor structure further comprises a dielectric layer 28 and a top electrode, the dielectric layer being sandwiched between the top electrode and the substrate area. Top electrode is conductively connected to a first contact, and substrate area is conductively connected to a second contact. A resistor structure is formed between capacitor area and terminal by the semiconductor areas between terminal and capacitor area. Semiconductor area, which acts as the bottom electrode of the capacitor, will typically be more highly doped than the substrate, where a contact of the top electrode is located on the top face of the chip, and a contact of the bottom electrode is located on the bottom face of the chip. The resistor structure configured across a large area results in a highly resilient device having superior thermal properties. The resistance of resistor structure is essentially defined by the surface areas of the contact areas between semiconductor area, substrate area, and contact, the doping of semiconductor area, and the thickness and doping of substrate area between semiconductor area and contact. But, Prior Art Berberich does not expressly teach a first resistance control layer on the first electrode; a wiring part on the first resistance control layer; and a second electrode opposing the second main surface of the semiconductor substrate, wherein the first resistance control layer includes a first region that has a first electrical resistivity and that electrically connects the first electrode and the wiring part, and a second region that is aligned with the first region and has a second electrical resistivity higher than the first electrical resistivity of the first region (claim 1).
Prior Art Neuilly teaches an ultra high-density capacitor design, integrated in a semiconductor substrate, preferably a Si substrate, preferably by using both wafer sides ([0001]), wherein (Fig. 1+; [0061+]) an ultra high density capacity, comprising a silicon substrate, more than one pillar like structure, preferably more than one pillar like structure on each side of the silicon substrate, at least one trench, preferably being a through substrate trench, a capacitor top electrode contact, and a capacitor bottom electrode contact, wherein the pillar structure comprises, seen from core to shaft, inner conductive material, dielectric material, and outer conductive material, preferably being doped silicon, wherein the trench comprises, seen from center to wall thereof, inner conductive material, preferably being poly silicon, dielectric material, and outer conductive material, preferably being doped silicon. But, Prior Art Neuilly does not expressly teach a first resistance control layer on the first electrode; a wiring part on the first resistance control layer; and a second electrode opposing the second main surface of the semiconductor substrate, wherein the first resistance control layer includes a first region that has a first electrical resistivity and that electrically connects the first electrode and the wiring part, and a second region that is aligned with the first region and has a second electrical resistivity higher than the first electrical resistivity of the first region (claim 1).
Prior Art Chen teaches wafer bowing induced by deep trench capacitors is ameliorated by structures formed on the reverse side of the wafer ([Abstract]), wherein (Fig. 7+; [0013+]) a first semiconductor substrate having a front side and a back side; first structures including deep trench capacitors formed on the front side, the first structures comprising tensile materials that exert compressive stress on the substrate; and second structures formed on the back side of the substrate, the second structures comprising tensile materials that exert compressive stress on the substrate; wherein the second structures comprise a structure selected from the group consisting of: one or more tensile films having thickness greater than any films of the same material on the front side; and tensile materials filling trenches within the substrate. But, Prior Art Chen does not expressly teach a first resistance control layer on the first electrode; a wiring part on the first resistance control layer; and a second electrode opposing the second main surface of the semiconductor substrate, wherein the first resistance control layer includes a first region that has a first electrical resistivity and that electrically connects the first electrode and the wiring part, and a second region that is aligned with the first region and has a second electrical resistivity higher than the first electrical resistivity of the first region (claim 1).
Prior Art Bauer teaches an integrated capacitor includes a substrate with a first main surface area and an opposing second main surface area ([Abstract]), wherein (Fig. 1+; [0039+]) a substrate with a first main surface area and an opposing second main surface area; a capacitor structure with a dielectric layer, wherein the capacitor structure is integrated in the first main surface area; and a compensation structure with a compensation layer that is integrated in the second main surface area; wherein a ratio between a surface enlargement of the second main surface area effected by the compensation structure corresponds to at least 30% of the surface enlargement of the first main surface area effected by the capacitor structure. But, Prior Art Bauer does not expressly teach a first resistance control layer on the first electrode; a wiring part on the first resistance control layer; and a second electrode opposing the second main surface of the semiconductor substrate, wherein the first resistance control layer includes a first region that has a first electrical resistivity and that electrically connects the first electrode and the wiring part, and a second region that is aligned with the first region and has a second electrical resistivity higher than the first electrical resistivity of the first region (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898